Interim Decision #1231

MATTER OF MEDINA-LOPEZ

In DEPORTATION Proceedings
A-11809668
Derided by Board Jgdy 9,0,1982
The crimes of robo (theft of $5.00 from the person) coupled with lesiones (assault) in violation of Articles 288 and 367 of the Penal Code of Mexico, constitute the equivalent of robbery as defined in the District of Columbia Cods.
Since robbery carries a penalty of more than a year, a petty offense is not
Involved; and respondent is not eligible for the exemption contained in section
212 (a) (9) of the 1952 Act, as amended.
CHARGES :
Order: Sec. 241(a) (1), I. & N. Act (8 U.S.C. 1251 (a) (1) )—Pixeludable at time
of entry—crime, conviction (section 212(a) (9) of the Act).
Sec. 241(a) (1), I. & N. Act (8 U.S.C. 1251(a) (1) )—Excludable at
time of entry—Procured visa by fraud or by willfully misrepresenting a material fact (section 212(a) (19) of the Act)

This is an appeal from the order of the special inquiry officer requiring respondent's deportation upon the charges stated above. The
appeal will be dismissed.
The issue is whether respondent has been convicted of a petty offense, or of a crime which is not a petty offense.
Respondent, a 30-year-old single male, a native and citizen of
Mexico, was admitted to the United States for permanent residence
on April 22, 1959, upon surrender of an immigrant visa issued on
April 20, 1959. The Service charges that this visa was obtained by
fraud in that respondent concealed. the fact that he had been convicted.
of crimes in Mexico. The Service contends that when the respondent
last entered the United States on March 30, 1961, after a short visit
to Mexico he was excludable as one who had obtained a visa by fraud
and as one who had committed crimes involving moral turpitude.
prior to entry. On January 31, 1956, respondent was convicted by a court in Mexico
of robo (he had taken $5.00. from the person of another without his
consent) and lesiones (assault) in violation, respectively, of articles
7

Interim Decision #1231
288 and 367 of the Penal Code of Mexico? On April 20, 1956, he was
sentenced to six months imprisonment for the robo and two months
for the ?colones. Sentence was suspended, apparently upon the payment of a fine of 50 pesos and restitution of the $5.00 taken.
The record reveals that in a pretrial confession, respondent stated
that he and another arranged to rob an individual in whose car they

were riding, and that they diclassault him and take his money from
him. On the trial, the respondent stated that the individual with
whom he and his companion had been riding refused to return them
to their homes and they had taken the $5.00 from him so they could
return to their homes, but they had not struck him. The individual
concerned testified that respondent and his friend had assaulted and
robbed him of the $5.00.
The special inquiry officer found that the conviction for robo was
one involving moral turpitude because a permanent taking of the
property of another was involved. He ruled that the lesions required

a consideration of the purpose for which the assault was committed,
that the purpose established by the record was robbery, and that moral
turpitude was, therefore, involved (Matter of L—, 2 I. & N. Dec. 54).
The special inquiry officer ruled that since the respondent had been
convicted of two crimes involving moral turpitude, the petty offense
rule did not apply and respondent had been inadmissible to the
United States at the time the visa was issued to him.
Counsel contends that the convictions should be considered as conviction for one offense, for only one act was involved. Counsel contends that if respondent is considered as having committed only one
offense that offense should be robo , the most serious aspect of the
criminal act. In the instant case, he contends, the robe would be a
petty larceny since only $5.00 was involved, and since a petty offense is
involved, respondent is not excludable. Counsel contends that to conskier respondent as having been convicted of robo and the intent to'
commit robe, as he believes the special inquiry officer has done, is
t
contradictory and unjustified. In the alternative, counsel argues tha
if respondent must be considered as having been convicted of two
crimes, he should be considered as having been convicted of theft or
petty larceny, a petty offense, and assault, a crime which does not
involve moral turpitude, thus calling for the conclusion that the re'Article 288—Under the designation of /Moses is comprised not only of wounds,
scarring, contosione,„treetures, dislocations, goons, bilt also all alteration of
health and whatever other damage which leaves a material mark on the human,
body, if said effects are produced by external causes.
Article 857-8e commits the crime of robo who takes possession of another's
personalty without right and without the consent of the person who can dispose
of it lawfully. (Ex. 50).

8

Interim Decision #1231
spondent was not inadmissible to the United States by reason of the
conviction. In opposition, the examining officer argues that there was
a conviction for two distinct offenses, but that the lesions must be
considered in connection with the commission of robo and, therefore,
involves moral turpitude. •
In determining whether a foreign conviction is a. petty offense within
section 212(a) (9) of the Immigration and Nationality Act (8 U.S.C.
1182 (a) (9), formerly section 4 of the Act of September 3, 1954), the
conviction must be examined in light of a similar offense "if committed
in the United States" (Matter of T—, 6 I. & N. Dec. 508). The crime
committed by the respondent, the taking of property from the person
of another by force, describes the crime known as robbery in the United
States. If the respondent had not been convicted by the Mexican
authorities, but at the border when seeking admission had been questioned concerning his commission of crime, and had revealed the facts
which are contained in the record of convictions, he could have been
excluded as one who admitted commission of robbery or the essential
elements of that crime. Here we have a conviction, and must be
guided by what the court considered the respondent had done rather

than by what he said he had done. The court chose to punish the
respondent for two separate offenses--robo, the taking of property
and lesions, an assault. However, this record clearly establishes that
the taking of property and the assault arose out of one incident. The
assault was for the purpose of taking property from the person of
another. It appears to us that the respondent's convictions arising
as they do out of a single scheme of conduct amount iv what in the

District of Columbia Code is described as robbery in the following
terms :
Whoever by force or violence, whether against resistance or by sudden ur

stealthy seizure or snatching, or by putting in fear, shall take from the person
or immediate actual possession of another anything of value, is guilty of robbery,
and any person convicted thereof shall suffer imprisonment for not less than
six months nor more than 15 years. (Title 22, section 2901 of the District
of Columbia Code (1961) )

We believe respondent's conviction must be measured by the definition of robbery in the District of Columbia Code. Since the District
of Columbia Code provides for a. penalty of more than a year for the
crime•of robbery, a petty offense is not involved. Respondent's con -viction made him ineligible for the issuance of a visa and inadmissible
to the United States. The first charge is therefore sustained. 2
If there bad been no conviction for Wanes and the respondent had taken the
money from another against his will even without force, the crime of robbery as

defined in the District of Columbia Code would have been committed (see,
Spencer v. United Statea,116 F. 2d 801 (D.C. Oir.) ).

9

Interim. Decision #1231
Respondent withheld the fact that he had been convicted when he
applied for a visa. The record establishes that this information was
deliberately held from the consul to facilitate the issuance of a visa.
• Since a ground of inadmissibility was concealed, there was a misrepresentation of a material fact. The second charge is sustained.
The appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

10

